UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     BEVERLY WATTS DAVIS,                            DOCKET NUMBER
                 Appellant,                          DA-1221-13-0040-R-1

                  v.

     CORPORATION FOR NATIONAL                        DATE: February 3, 2015
       AND COMMUNITY SERVICE,
                  Agency.




             THIS FINAL O RDER IS NONPRECEDENTIAL *

           Jessica L. Parks, Esquire, and Juliette M. Niehuss, Esquire, Washington,
              D.C., for the appellant.

           Angela R. Williams, Esquire, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member

¶1        This case is before the Board on the parties’ joint request to reopen a final
     Board decision. MSPB Docket No. DA-1221-13-0040-W-1, Petition for Review
     (PFR) File, Tabs 7-8. For the reasons set forth below, we REOPEN the appeal
     under 5 C.F.R. § 1201.118, VACATE the Board’s Final Order, Watts Davis v.


     *
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                     2

     Corporation for National and Community Service, MSPB Docket No. DA-1221-
     13-0040-W-1, Final Order (May, 22, 2014), and the administrative judge’s
     February 21, 2013 Initial Decision, see MSPB Docket No. DA-1221-13-0040-W-
     1, Initial Appeal File, Tab 16, Initial Decision, and DISMISS the appeal as
     settled.
¶2         The parties reached a fully executed settlement agreement following
     issuance of the Board’s May 22, 2014 Final Order in this matter. MSPB Docket
     No. DA-1221-13-0040-R-1, Reopening File, Tab 1.          The parties submitted a
     document entitled “SETTLEMENT AGREEMENT” signed and dated by the
     appellant on November 21, 2014, and by the agency on November 24, 2014. Id.
     The document provides, among other things, for the vacature of the Board’s
     May 22, 2014 Final Order, the administrative judge’s February 21, 2013 Initial
     Decision, and dismissal of the underlying individual right of action (IRA) appeal
     as settled. Id. at 1.
¶3         Before dismissing a matter as settled, the Board must decide whether the
     parties have entered into a settlement agreement, understand its terms, and intend
     to have the agreement entered into the record for enforcement by the Board. See
     Mahoney v. U.S. Postal Service, 37 M.S.P.R. 146, 149 (1988). We find here that
     the parties, in fact, have entered into a settlement agreement, that they
     understand the terms, and that they understand that the Board will not retain
     enforcement authority over the provisions in this agreement.       See Reopening
     File, Tab 1 at 3.
           Accordingly, we reopen the IRA appeal in this matter, find it appropriate
     under the circumstances to VACATE the Board’s decisions dated February 21,
     2013, and May 22, 2014, and referenced herein, and DISMISS as settled the
     underlying IRA appeal “with prejudice to refiling” (i.e., the parties normally may
     not refile this appeal.
                                                                                       3

¶4        This is the final order of the Merit Systems Protection Board in this appeal.
     Title 5 of the Code of Federal Regulation, section 1201.113 (5 C.F.R.
     § 1201.113).

                         NOTICE TO THE PARTIES OF THEIR
                             ENFORCEMENT RIGHTS
           If the agency or the appellant has not fully carried out the terms of the
     agreement, either party may ask the Board to enforce the settlement agreement by
     promptly filing a petition for enforcement with the office that issued the initial
     decision on this appeal.    The petition should contain specific reasons why the
     petitioning party believes that the terms of the settlement agreement have not
     been fully carried out, and should include the dates and results of any
     communications between the parties. 5 C.F.R. § 1201.182(a).

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

     The court must receive your request for review no later than 60 calendar days
     after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
     2012). If you choose to file, be very careful to file on time. The court has held
     that normally it does not have the authority to waive this statutory deadline and
     that filings that do not comply with the deadline must be dismissed. See Pinat v.
     Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
           If you need further information about your right to appeal this decision to
     court, you should refer to the federal law that gives you this right. It is found in
                                                                                4

Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,   at   our   website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
         If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.